      Case 2:16-cr-00305-KJD-VCF Document 268 Filed 11/19/18 Page 1 of 3


1    DANIEL HILL
     HILL FIRM PLLC
2    Nevada Bar No. 12773
     228 S. 4th Street, 3rd Floor
3    Las Vegas, Nevada 89101
     Phone: 702-848-5000
4    Fax: 702-442-8338
     dan@hillfirmlawyers.com
5    Attorney for Defendant Kareen Anderson

6
                         UNITED STATES DISTRICT COURT
7                             DISTRICT OF NEVADA
                                     -oOo-
8

9      UNITED STATES OF AMERICA,                       Case No. 2:16-cr-00305-KJD-VCF

                              Plaintiff,                STIPULATION TO CONTINUE
10
                                                              SENTENCING
                  vs.                                         (First Request)
11
       KAREEN ANDERSON,
12
                             Defendant.
13

14
            IT IS HEREBY STIPULATED AND AGREED by and between the United States
15
      of America, through Susan Cushman, Esq., Assistant United States Attorney, together
16
      with Daniel Hill, Esq., counsel for defendant Kareen Anderson, that the sentencing
17
      hearing currently scheduled for November 20, 2018 at 8:30 a.m. be vacated and set to a
18
      date and time convenient to this Court, but no sooner than 60 days from the current
19
      sentencing date.
20
            This stipulation is entered into for the following reasons:
21
            1. The Defendant is in custody and does not object to the continuance.
22
            2. Undersigned counsel needs additional time to prepare for Defendant’s
23
               sentencing, because he has not yet received the file from previous counsel.
24
                                                  1
     Case 2:16-cr-00305-KJD-VCF Document 268 Filed 11/19/18 Page 2 of 3


1            hearing.

2         3. The parties agree to the continuance.

3         4. Additionally, denial of this request for continuance could result in a

4            miscarriage of justice.

5         5. The additional time requested by this Stipulation is made in good faith and

6            not for purposes of delay.

7            This is the first request for a continuance of the sentencing hearing.

8                DATED this 19th day of November 2018.

9                                              /s/ Daniel Hill
                                               ______________________
10                                             Daniel Hill, Esq.
                                               Counsel for Kareen Anderson
11
                                               /s/ Susan Cushman
12                                             ______________________
                                               Susan Cushman, Esq.
13                                             Counsel for the United States
14

15

16

17

18

19

20

21

22

23

24
                                               2
     Case 2:16-cr-00305-KJD-VCF Document 268 Filed 11/19/18 Page 3 of 3


1
                     UNITED STATES DISTRICT COURT
2                        DISTRICT OF NEVADA
3                               -oOo-
4
      UNITED STATES OF AMERICA,                        2:16-cr-00305-KJD-VCF
5
                              Plaintiff,
6
                                                       ORDER
                  vs.
7
      KAREEN ANDERSON,
8
                             Defendant.
9

10         The ends of justice served by granting said continuance outweigh the best
11   interest of the public and the defendant in a speedy sentencing, since the failure to grant
12   said continuance would be likely to result in a miscarriage of justice, would deny the
13   parties herein sufficient time and the opportunity within which to be able to effectively
14   and thoroughly prepare for sentencing, taking into account the exercise of due diligence.
15         IT IS THEREFORE ORDERED that sentencing in the above-captioned matter
16
     currently scheduled for November 20, 2018 at 8:30 a.m., be vacated and continued to
17   February 12, 2019
                                    at 9:00 a.m.             .
18
     DATED November 19, 2018
19

20
                                             THE HONORABLE KENT J. DAWSON
21                                           U.S. DISTRICT COURT JUDGE

22

23

24
                                                   3
